Citation Nr: 0620268	
Decision Date: 07/13/06    Archive Date: 07/21/06	

DOCKET NO.  04-19 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from March 1953 to March 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico.  In that decision, the RO 
found that the veteran had submitted new and material 
evidence sufficient to reopen his claim for service 
connection for a low back disorder, but denied the claim 
after considering all of the evidence on file.

The veteran's initial claim for service connection for a low 
back disorder was denied by the RO in January 1963, the 
veteran appealed, and the Board denied the claim in April 
1964.  That Board decision was final.  The veteran has more 
recently attempted to reopen this claim, and submitted 
statements from two private physicians which include current 
clinical findings for the veteran's low back.  A claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence in accordance with the provisions of 
38 C.F.R. § 3.156 (2005).  The RO found the submission of 
current clinical findings of the two private physicians to be 
new and material to the veteran's claim and reopened it, and 
the Board concurs.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  The case is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.

2.  Although the veteran was treated for a right sacroiliac 
joint sprain sustained in a fall on his right leg during 
service, that injury is shown to have been acute and 
transitory, and resolved without residual prior to service 
separation, the first clinical findings of disc disease were 
made more than five years after the veteran was separated 
from service in 1961, and a preponderance of the evidence is 
against a finding that the veteran's acute strain during 
service was the causal origin of disc disease first 
clinically shown over five years after service separation.


CONCLUSION OF LAW

A low back disorder was not incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1131, 1137, 1153, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3,304, 3.306,  3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The veteran was provided formal VCAA notice in October 2003, 
prior to the issuance of the adverse rating decision now on 
appeal in December 2003.  That notification informed the 
veteran of the evidence necessary to substantiate his claim, 
the evidence he was responsible to submit, the evidence VA 
would collect on his behalf, and to submit any relevant 
evidence in his possession.  The service medical records, VA 
treatment records and examinations, and private treatment 
records on file from adjudications of the veteran's low back 
disorder claim in the 1960's were already of record.  More 
recent private treatment records and diagnostic studies, and 
two statements from private physicians were submitted in 
support of the veteran's application to reopen.  
Additionally, the veteran was referred for VA orthopedic 
examination which included a review of the claims folder and 
included a request for opinions which were provided 
consistent with VCAA at 38 U.S.C.A. § 5103A(d)(2).  The 
veteran was provided the regulatory implementation of VCAA 
and the laws and regulations governing the adjudication of 
his claim in an April 2004 statement of the case.  It appears 
that all known and available evidence relevant to the 
veteran's claim has been collected for review.  The veteran 
does not argue nor does the evidence on file suggest that 
there remains any additional relevant evidence outstanding 
which has not been collected for review.  The Board finds 
that VCAA is satisfied in this appeal.  38 C.F.R. §§ 5102, 
5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated in 
line of active military duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for certain listed chronic disabilities, including arthritis, 
if shown to have become manifest to a compensable degree 
within one year from the date of service separation.  
38 U.S.C.A. §§1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings.  Continuity of symptomatology is required where the 
condition noted during service is not shown to be chronic, or 
when a diagnosis of chronicity may be legitimately 
questioned.  When chronicity in service is not adequately 
supported, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Every veteran shall be taken to have been in sound condition 
when examined and enrolled for service, except as to defects 
or disorders noted at the time of examination, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and was not aggravated by 
such service.  38 U.S.C.A. § 1111.  Only such conditions as 
are recorded in examination reports are considered as noted.  
38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  However, aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all of the evidence 
of record.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306..

Facts:  The veteran's 1953 entrance examination noted that 
the spine and musculoskeletal system was normal.  It was 
reported that he had occasional leg cramps.  In January 1954, 
the veteran complained of falling on his right leg, and he 
was kept in quarters and treated with heat for a right 
sacroiliac joint sprain.  Two days later, it was noted that 
straight leg raising on the right was limited by pain in the 
region of the emergence of the sciatic nerve.  He was 
thereafter returned to duty, and there are no other records 
for the remaining 14 months of military service indicating 
that the veteran sought or required treatment for his right 
leg or back.  At the time of the service separation 
examination, the musculoskeletal system and spine was 
reported to be normal, and there was no documented complaint 
by the veteran or finding upon examination of any problems 
with the veteran's low back.

The veteran was twice hospitalized by VA in January 1957.  
The first six-day hospitalization was for frontal headache, 
purulent nasal discharge, chills and fever.  The second 
hospitalization, also of six days, included nasal pain.  It 
was recorded at this time that the veteran had no 
musculoskeletal complaints, and that the bones, joints, 
muscles, extremities and nerves were normal.  

In April 1957, the veteran was hospitalized for three days 
complaining of chills, fever and a painful and swollen right 
leg.  There was tenderness and swelling of the right 
saphenous vein, and the diagnosis was acute right leg 
phlebitis.

The veteran was provided a VA examination in April 1961, at 
which time he complained of back ache and right leg pain.  
Orthopedic examination disclosed negative findings for the 
back.  There was slight contracture of the hamstring muscles, 
and straight leg raising was slightly limited on both sides, 
especially the right.  X-ray study of the lumbar spine 
revealed destruction of the intervertebral disc cartilage 
between the 2nd and 3rd lumbar vertebrae, with narrowing of 
the disc space.  There was also then first noted some 
reversal of the lumbar lordosis and a transitional vertebrae 
at L5, and the findings were thought to be suspicious of an 
early tuberculous spondylitis.  The veteran was further 
examined and the findings were the same as before.  The 
veteran reported pain of both legs, especially on the right.  
There was no muscle spasm or limitation of motion or other 
evidence of lumbosacral spine pain.  X-ray studies were 
repeated.  The diagnosis was congenital anomaly of the lumbar 
spine with 2nd degree contracture of the hamstring muscles.

Statements from a private physician (Dr. RLH) in February 
1961 and November 1962 indicated that he had examined the 
veteran, and that there was evidence of a mild herniated 
intervertebral disc which was causing pressure on the right 
sciatic nerve.  The veteran had been under this physician's 
care since October 1962.  There was marked limitation of low 
back motion and the right calf measured 1/2-inch less in 
diameter than the left.  The lumbar region was completely 
flat.  This physician wrote that the veteran told him that 
this was a recurrence of the pain he had previously 
experienced following a fall during service  The records 
associated with the veteran's initial post-service treatment 
for low back pain in 1961-2 include references to the fact 
that pain had been aggravated by the extreme physical effort 
required in the veteran's post-service employment as a letter 
carrier.  

The veteran was hospitalized for several days in late 1962 at 
a private hospital.  He complained of pain in the right low 
back, and X-ray study revealed partial lumbarization of the 
1st vertebra of the lumbar spine, and slight scoliosis of the 
lumbar spine.  The diagnosis was herniated right lumbar 
intervertebral disc.

The veteran did not submit nor did he provide completed 
medical releases for any records of treatment for his low 
back in the 1970's, 1980's, or 1990's.  

A September 2003 MRI of the lumbar spine was interpreted as 
revealing a mild thoracolumbar scoliosis.  Additionally, it 
was recorded that there "may be" a transitional vertebra.  
There were advanced degenerative changes of the lumbar spine 
with posterior osteophytes and broad disc protrusion combined 
with hypertrophic changes in the facet joints causing severe 
narrowing of the spinal canal and spinal stenosis at L5-S1.  
There was bulging annulus with posterior osteophytes and 
hypertrophic changes in the facet joints causing severe 
spinal stenosis at L4-L5 (findings worse at this level).  
There was also bulging annulus and hypertrophic changes at 
the facet joints causing narrowing of the spinal canal at L2-
L3 and L3-L4.

In December 2003, the veteran was provided a VA examination 
which included a review of his claims folder and a request 
for opinions.  The 70-year-old veteran gave his history of 
sustaining a fall during service, and his history of back 
problems thereafter.  This examination was full and complete 
for ranges of motion and other findings, including a notation 
that the veteran had a flat lumbar lordosis with no guarding 
and mild dextroscoliosis of the lumbar vertebrae.  The 
physician discussed the veteran's clinical history during and 
after service noting that X-ray studies in 1961 first showed 
destruction of the intervertebral disc cartilage between 
L2-L3 and possible tuberculous spondylitis.  This physician 
noted a first finding for herniation of the lumbar 
intervertebral disc some seven years after he was separated 
from service.  Upon review and discussion of the entire 
clinical history, this physician concluded that the veteran 
had a low back trauma in service which was apparently acute, 
and resolved before release from service as evidenced by no 
finding at service separation and for several years 
thereafter until 1961.  He reported that there was no 
evidence of tuberculous spondylitis at present.  He stated 
that there was no correlation between the veteran's military 
service and findings first made with respect to his low back 
five or six years after release from service.  Those findings 
for the low back were probably associated "to some other 
trauma or heavy lifting after release from military service."  
He wrote that the veteran's current back problems were not 
caused or aggravated by military service based upon his 
review of the clinical history.

In January 2004, a private physician (Dr. PEK)wrote that he 
had first seen the veteran in 1982, at which time he 
diagnosed the veteran for chronic lumbago with right sciatica 
and a suspected herniated nucleus pulposus (HNP).  This 
physician concluded that these conditions, "by history," are 
progressive for the veteran since his fall in the Army in 
1953.

In February 2004, the veteran submitted a statement of 
another private physician (Dr. MAL).  This doctor wrote that 
he had first seen the 70-year-old veteran in February 2000.  
He wrote that the veteran first complained of continuous low 
back and right leg pain in August 2003.  He also wrote that 
"according to the patient, these problems date back to falls 
and trauma received in 1953 while serving in the Armed 
Forces."  He also wrote that "ageing added to trauma causes" 
the veteran's stenosis and low back disability.

Analysis:  The Board finds that a clear preponderance of the 
evidence on file is against the veteran's claim for service 
connection for a low back disorder.  The veteran was treated 
for a right sacroiliac joint sprain he sustained in a fall on 
his right leg in January 1954.  The service medical records 
show that the veteran did not seek nor was he provided any 
further treatment for this acute injury during any of the 
remaining 14 months of his enlistment.  The physical 
examination for service separation did not include any 
documented complaints, and certainly no findings of a problem 
with the veteran's back.  

Two years after service separation in 1957, the veteran was 
hospitalized on three separate occasions, for unrelated 
problems, but records of these hospitalizations include no 
complaints or findings with respect to the veteran's low 
back.  Records from one of these hospitalizations recorded 
that the veteran had no musculoskeletal complaints and that 
the bones, joints, muscles, extremities and nerves were 
normal.  

The first complaints and actual clinical findings of what 
appears to have been an acute injury resulting in destruction 
of the intervertebral disc cartilage between L2 and L3 was 
made in 1961, more than five years after the veteran was 
separated from service.  Contemporaneous records at that time 
note the veteran's complaints attributable, at least in part, 
to his post-service employment as a letter carrier.  

It is clear from the clinical history on file, that from the 
first findings of disc injury in 1961 through the present, 
the veteran has undergone a lengthy gradual increase in 
severity of low back disability, which a 2003 MRI report 
revealed involves advanced degenerative changes with 
osteophytes and multiple broad disc protrusions with severe 
narrowing of the spinal canal and spinal stenosis, especially 
at L4-L5, and L5-S1, but involving all intervertebral disc 
spaces of the lumbar spine.  

However, the clinical history does not reveal that current 
findings of significant low back disability are attributable 
to the single acute lumbar strain that the veteran sustained 
during service in early 1954.  The evidence on file clearly 
and convincingly shows that the veteran had an acute trauma 
during service which was transitory in nature and which 
resolved prior to the veteran's separation from service.  It 
is certainly noteworthy that there is an absence of any 
complaints or findings with respect to the veteran's low back 
through a period of three hospitalizations which occurred two 
years after the veteran was separated from service.  It was 
only after five and one half years after service separation 
that a fairly acute and newly identified disc injury at L2-L3 
was discovered.

Over the years, the veteran submitted statements from several 
private physicians and each of these statements includes the 
physician's report that the veteran informed him that it was 
the veteran's belief that the origins of his low back 
disability were the single acute injury during service.  None 
of these private physicians, however, is shown to have had 
access to or review of the veteran's entire clinical history, 
and none of these private physicians actually presented a 
written report providing his own clinical opinion supported 
by reasons and bases concluding that the veteran's post 
service disc disease was, in fact, related to that acute 
trauma during service.  

In November 1962, Dr. RLH wrote that the veteran stated that 
his current pain was a recurrence of the pain which he had 
previously following a fall during military service.  In 
January 2004, Dr. PEK wrote that the veteran's back problems 
"by history, are progressive since his fall in the Army in 
1953."  (The fall was actually in January 1954).  In his 
February 2004 medical statement, Dr. MAL wrote that 
"according to the patient, these problems date back to falls 
and trauma received in 1953 while serving in the Armed 
Forces."  None of these statements reflect an independent 
medical opinion provided by a physician that had access to 
and review of the veteran's entire clinical history.  It is 
well established that medical statements which simply recite 
a veteran's history as it is reported to them are lacking in 
competence, and such statements do not reflect considered 
clinical opinions.

On the other hand, the veteran was provided a VA examination 
by a physician who had access to and review of the veteran's 
entire clinical record as included in his claims folder.  
This physician concluded after completing a contemporaneous 
examination and discussion with the veteran, and a review of 
his clinical history, that there was no causal relationship 
between incidents of the veteran's military service, 
including a single acute trauma, and findings first made for 
his low back five or six years after his release from 
military service.  This physician noted that the acute 
changes first discovered five or six years after service were 
not associated with active duty, and that the veteran's acute 
damage HNP at that time was probably associated with some 
other trauma or heavy lifting which occurred after the 
veteran was separated from service.  He concluded that the 
veteran's current low back disability was neither caused nor 
aggravated by military service as reflected in his review of 
the veteran's clinical history.  The Board concurs in this 
physician's assessment.  

Finally, the Board notes that the veteran has strenuously 
argued that the Board is compelled to allow this claim on the 
basis that the veteran had congenital and/or developmental 
defects during service which, because not noted at 
enlistment, must be strongly presumed to have been aggravated 
during service, and that only clear and unmistakable evidence 
against such aggravation could rebut this presumption.  

The Board would point out, however, that there was no finding 
of any congenital or developmental defects of the veteran's 
low back at any time during service, including at the time 
the veteran was examined for his acute injury in January 
1954.  The first findings of likely congenital or 
developmental abnormalities, including a scoliosis and 
transitional vertebrae, were first made at the time that the 
veteran first complained of low back problems over five years 
after service in 1961.  In this regard, it is noteworthy that 
the scoliosis noted first in 1961 was described as mild and 
at the time of the December 2003 VA examination, conducted 
over 40 years later, the characterization of this scoliosis 
was again "mild."  

Additionally, the Board finds it noteworthy that although the 
veteran has been examined by VA and privately on multiple 
occasions both in the 1960's, and more recently within the 
last several years, there is a complete absence of any 
clinical evidence or opinion which shows or suggests that the 
veteran's acutely damaged disc at L2-L3 in the 1960's, or any 
of his multiple lumbar disc disability at present is in any 
way attributable to or aggravated by the often noted 
congenital and/or developmental abnormalities of a mild 
scoliosis or transitional vertebrae.  That is, the veteran 
currently seeks service connection for low back disability 
which is best described in a 2003 MRI study as including 
advanced degenerative changes of the lumbar spine with 
osteophytes and broad disc protrusions at L4 through S1 and 
severe narrowing at L2 through L4 with minimal bulging at L1 
through L2, but there is a complete absence of any competent 
clinical evidence on file which shows or suggests that these 
current significant findings for the veteran's lumbar spine 
are attributable to or causally related to the congenital 
defects of mild scoliosis or a transitional vertebra.  The 
September 2003 MRI study only states that there "may be a 
transitional vertebrae...."

While it certainly might be argued logically that congenital 
developmental defects of mild scoliosis and transitional 
vertebrae, first discovered five or more years after service, 
must have been present during service, the fact remains that 
no such findings were made at any time during service either 
at enlistment, during examination of the veteran's acute 
trauma in January 1954, or at service separation in March 
1955.  The Board finds that the complete absence of any 
findings of such congential defects at any time during 
service constitutes clear and convincing evidence that these 
congenital conditions, if actually extant during service, 
were not aggravated or permanently increased in severity 
during service.  

Again, the veteran's complaints during service were clearly 
attributable to an acute injury, not to a slowly developing 
pain in the area of congenital defects which were aggravated 
as a result of routine strenuous activities of military 
service.  In 1961, when the veteran was first found on X-ray 
study to have destruction of the intervertebral disc 
cartilage between L2 and L3, and there were also findings of 
a mild scoliosis in a transitional L5 vertebra, there were no 
clinical indications of any causal connection between these 
findings and there have been no such findings in any of the 
multiple clinical evaluations of the veteran at any time 
thereafter.  Although a mild scoliosis and a transitional 
vertebra at L5 are certainly not likely to have been any 
benefit to the veteran's low back over the years, there is a 
complete absence of any evidence which shows or suggests that 
these congenital or developmental conditions are, in fact, 
the causal origins of the veteran's collective low back 
disability at present.  

Again, the veteran is shown to have sustained an acute lumbar 
strain during service which was transitory in nature, and 
which resolved without identifiable residual prior to service 
separation.  Over five years after service, the veteran was 
first shown to have an acute injury at the L2-L3 
intervertebral disc space and the only competent clinical 
opinion on file relates that injury to some likely trauma 
which occurred during the veteran's post-service employment.  
The veteran is thereafter, over the next many decades, shown 
to have had an ever increasing severity of lumbar spine 
disability, but there is an essential absence of any 
competent evidence which relates the veteran's current low 
back disability to a single acute strain during service.


ORDER

Entitlement to service connection for a low back disability 
is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


